1    KRISTOL BRADLEY GINAPP
     Nevada Bar No. 8468
2    Email: kginapp@nevadafirm.com
     HOLLEY DRIGGS WALCH
3    FINE WRAY PUZEY & THOMPSON
     400 South Fourth Street, Third Floor
4    Las Vegas, Nevada 89101
     Tel: 702-791-0308
5    Fax: 702-791-1912
6    Attorneys for Defendant,
     THE PRIMADONNA COMPANY, L.L.C.
7

8    JEFF A. HARRISON
9    California Bar No. 151227
     SARA PEZESHKPOUR
10   California Bar No. 260240
     METZ & HARRISON, LLP
11   139 Richmond Street
     El Segundo, CA 90245
12   Tel: (310) 648-8755
13   Fax: (310) 648-8734
     Email: JHarrison@metzharrison.com
14   Email: SPez@metzharrison.com
15
     Attorneys for Plaintiff,
16   MONIQUE BENNETT
17

18                            UNITED STATES DISTRICT COURT

19                                    DISTRICT OF NEVADA
20

21   MONIQUE BENNETT, an individual,                )   Case No.: 2:15-cv-00575-GMN-GWF
                                                    )
22               Plaintiff,                         )   Magistrate Judge George Foley, Jr.
23                                                  )
                                                        JOINT STIPULATION TO
     vs.                                            )
24                                                      CONTINUE HEARING ON
                                                    )
                                                        PLAINTIFF’S MOTION TO
25   THE PRIMADONNA COMPANY,                        )
                                                        COMPEL FURTHER DISCOVERY
     L.L.C., a Nevada limited liability             )
26                                                      RESPONSES AND RELATED
     company;                                       )
                                                        DATES
27                                                  )
                 Defendant.                         )
28
     ________________________________________________________________________________________________
     JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF’S MOTION TO COMPEL FURTHER
     DISCOVERY RESPONSES AND RELATED DATES
     Case No.: 2:15-cv-00575-GMN-GWF                                                             1
1           The parties, by and through their counsel of record, hereby stipulate and
2
     request to continue the hearing on Plaintiff’s motion to compel further discovery
3
     responses (ECF No. 63), which is currently set for hearing on January 8, 2019 at 9:30
4
     a.m. in Las Vegas Courtroom 3A before the Honorable George Foley, Jr., to January
5

6    10, 2019 at 9:30 a.m. 11:30 a.m.

7           This stipulation and request is based on Plaintiff’s counsel’s unavailability to
8    attend the hearing on January 8, 2019. All parties join in this stipulation and request.
9
            The parties further stipulate and agree that Defendant’s opposition to the
10
     motion which is currently due on December 24, 2018 is now to be filed no later than
11
     December 28, 2018. Plaintiff’s reply, which is currently due on December 31, 2018,
12

13   is now to be filed no later than January 4, 2019.

14

15
     Dated: December 19, 2018           METZ & HARRISON, LLP
16

17                                 By: /s/ Sara Pezeshkpour
18                                     JEFF A. HARRISON
                                       SARA PEZESHKPOUR
19                                     Attorneys for Plaintiff, MONIQUE BENNETT
20

21
     Dated: December 19, 2018           HOLLEY DRIGGS WALCH
22                                      FINE WRAY PUZEY & THOMPSON
23

24

25                                 By: /s/ Kristol Ginapp
                                       KRISTOL GINAPP
26                                     Attorneys for Defendant, THE PRIMADONNA
27                                     COMPANY, L.L.C.

28
     ________________________________________________________________________________________________
     JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF’S MOTION TO COMPEL FURTHER
     DISCOVERY RESPONSES AND RELATED DATES
     Case No.: 2:15-cv-00575-GMN-GWF                                                             2
1    IT IS SO ORDERED.
2

3                                              By
                                                    The Honorable George Foley, Jr.
4
                                                    UNITED STATES MAGISTRATE JUDGE
5
        DATED: 12-20-2018
6

7

8
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
28
     ________________________________________________________________________________________________
     JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF’S MOTION TO COMPEL FURTHER
     DISCOVERY RESPONSES AND RELATED DATES
     Case No.: 2:15-cv-00575-GMN-GWF                                                             3
